                                                                             Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION



KELVIN LEON JONES et al.,

                 Plaintiffs,
                                            CONSOLIDATED
v.                                          CASE NO. 4:19cv300-RH/MJF

RON DeSANTIS, in his official capacity as
Governor et al.,

                 Defendants.

_________________________________________/


                            ORDER DEEMING PRELIMINARY-
                            INJUNCTION RESPONSE TIMELY


        The defendant Bill Cowles’s unopposed motion, ECF. No.136, to deem

timely his response to the preliminary-injunction motion is granted. The response,

ECF No. 135, is deemed timely.

        SO ORDERED on September 10, 2019.

                                      s/Robert L. Hinkle
                                      United States District Judge




Case No. 4:19cv300-RH-MJF
